 

SOUTHWESTERN ENERGY COMPANY 2013 INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT




SOUTHWESTERN ENERGY COMPANY, a Delaware corporation (“Southwestern”), has on
this [___] day of [_____________], [____] (the “Award Date”) granted to
[_______________] (the “Participant”) a Restricted Stock Award  with respect to
shares of Southwestern’s Common Stock ($.01 par value) (the “Award”).  This
Award is subject to the terms of this Restricted Stock Award Agreement (the
“Agreement”) and is made pursuant to the Southwestern Energy Company 2013
Incentive Plan (the “Plan”) which is incorporated into this Agreement by
reference. Any capitalized terms used herein that are otherwise undefined shall
have the meaning provided in the Plan.

1.

Acceptance of Terms and Conditions.  By acknowledging and accepting this Award,
you agree to be bound by the terms and conditions of this Agreement, the Plan
(including without limitation, Section 12 of the Plan), and all conditions
established by Southwestern in connection with Awards issued under the Plan, and
you further acknowledge and agree that this Award does not confer any legal or
equitable right (other than those rights constituting the Award itself) against
Southwestern or any Subsidiary (collectively, the “Company”) directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company. To vest in the shares of Restricted Stock described in this Agreement,
you must accept this Award. If you fail to accept this Award prior to the first
Vesting Date, the Award will be cancelled and forfeited.

2.

Grant.  Subject to the restrictions, limitations, terms and conditions specified
in the Plan and this Agreement, effective as of the Award Date, Southwestern
hereby grants the Participant ______ shares of Restricted Stock each with the
following Fair Market Value on the Award Date of $_____.

3.

Vesting.  Except as otherwise provided in Sections 5 and 7 of this Agreement,
the shares of Restricted Stock will vest, and all restrictions thereon shall
lapse, ratably at [___]% per year over a period of [____ (__)] years beginning
on the first anniversary of the Award Date (each anniversary, a “Vesting Date”),
subject to the Participant’s continued service on the Board of Directors of
Southwestern ( the “Board”).  The Award will be fully vested on the [_____
(___)] anniversary of the Award Date.

4.

Delivery.  Each share of Restricted Stock shall be held in custody by
Southwestern or its transfer agent as custodian until all restrictions have
lapsed.  Promptly following each Vesting Date (or the date of vesting under
Section 5 or Section 7 of this Agreement), subject to the Participant’s
compliance with Section 9 hereof, Southwestern shall cause a number of shares of
Common Stock equal to the number of shares of vested Restricted Stock to be
delivered to the Participant’s Equity Account.

5.

Discontinuance of Participant’s Term.  

(a)

Death, Disability or Retirement If the term of the Participant’s membership on
the Board expires or is discontinued as a result of the Participant’s death,
Disability, or Retirement, all unvested shares of Restricted Stock held by such
Participant on the date of the expiration or discontinuance of such
Participant’s membership on the Board shall become fully vested and all
restrictions thereon shall lapse.

(b)

Other Expiration or Discontinuation of Participant’s Term on the Board.  If the
term of the Participant’s membership on the Board expires or is discontinued for
any reason other than those specified in Section 5(a) above, all shares of
Restricted Stock which are unvested on the date of the expiration or
discontinuance of such Participant’s membership on the Board shall be forfeited
on the date of such expiration or discontinuance of the Participant’s membership
on the Board, without any payment of consideration by the Company to the
Participant.

6.

Change in Control.  Upon a Change in Control, all unvested shares of Restricted
Stock under this Award shall fully vest and all restrictions shall lapse.

7.

Limitations on Transfer.  Prior to vesting of a share of Restricted Stock, such
share of Restricted Stock may not be transferred, encumbered or disposed of by
the Participant under any circumstances or in any way and any transfer of the
Participant’s rights with respect to such share of Restricted Stock, whether
voluntary or involuntary, by operation of law or otherwise, will result in the
cancellation and forfeiture of this Award and all rights relating thereto, and
the transfer shall be of no force or effect.

8.

Responsibility for Taxes.  The Participant shall be solely responsible for any
applicable taxes (including, without limitation, income and excise taxes) and
penalties, and any interest that accrues thereon, which he or she incurs in
connection with the receipt or vesting of this Award or delivery of the shares
of Common Stock underlying this Award, in accordance with Section 16 of the
Plan.

9.

Conformity with the Plan. This Agreement is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. If there is any
conflict between the terms and conditions of the Plan and this Agreement the
terms of the Plan, as interpreted by the Committee, shall govern.

10.

Section 83(b) Election. The Participant may file a Section 83(b) election with
the Internal Revenue Service within thirty (30) days of the date hereof,
electing thereby to be taxed on the Fair Market Value of the shares of
Restricted Stock as of the Award Date.  Absent such an election, ordinary income
will be measured and recognized by the Participant as of each Vesting Date (or
the date of vesting under Section 5 or Section 7 of this Agreement).  If the
Participant makes a Section 83(b) election and later forfeits any unvested
shares of Restricted Stock upon the expiration or discontinuance of such
Participant’s membership on the Board pursuant to Section 5 hereof, the
Participant could suffer adverse tax consequences.  The Participant is strongly
encouraged to seek the advice of his or her own tax consultants in connection
with this Award and the advisability of filing of an election under Section
83(b) of the Internal Revenue Code. The Participant is solely responsible for
filing the election under Section 83(b) of the Internal Revenue Code, even if
the Participant requests Southwestern make this filing on his or her behalf.

11.

Voting Rights.  The terms and conditions of this Agreement and the Plan,
including the risk of forfeiture and restrictions on transfer prior to vesting,
will not affect the right of the Participant to exercise his or her voting
rights in respect of the shares of Restricted Stock granted under this
Agreement.    

12.

Consent to Transfer Personal Data. The Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described in
this Section 14. The Company holds certain personal information about the
Participant for the purpose of managing and administering the Plan (the “Data”).
The Company may transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Participant
authorizes the Company and any third parties to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Common
Stock on the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of Common Stock acquired or received
pursuant to the Plan.

13.

Confidentiality. The Participant agrees not to disclose the existence or terms
of this Award to any other members of the Board or third parties with the
exception of the Participant’s accountants, attorneys, or spouse, and shall
ensure that none of them discloses such existence or terms to any other person,
except as required to comply with legal process.

14.

Failure to Comply; Recoupment.  

(a)

In addition to the remedies provided for in the Plan, if the Participant fails
to comply with any of the terms and conditions of the Plan or this Agreement,
unless such failure is remedied within ten (10) days after the Participant is
notified of such failure by the Committee, such failure to comply shall be
grounds for the cancellation and forfeiture of this Award, in whole or in part,
as the Committee may determine.

(b)

Notwithstanding anything herein to the contrary, the Company will be entitled to
the extent permitted or required by applicable law or Company policy as in
effect from time to time to recoup compensation of whatever kind paid by the
Company at any time to a Participant under the Plan, including any benefits the
Participant may receive in connection with the grant or vesting of shares of
Restricted Stock pursuant to this Agreement.

15.

Modification. This Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof.  The Committee may amend,
modify or terminate this Agreement in accordance with Section 17 of the Plan,
provided that no such amendment or modification shall adversely affect the right
of the Participant under this Agreement without the Participant’s written
consent other than as set forth in Section 17(b) of the Plan.  

16.

Governing Law. All matters arising under this Agreement, including matters of
validity, construction and interpretation, shall be governed by the internal
laws of the State of Delaware, without regard to any state’s conflict of law
principles.

17.

Electronic Delivery and Acceptance.  Southwestern may, in its sole and absolute
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means and/or require the Participant to
accept this Award or any future Award by electronic means.  The Participant
hereby consents to receive such documents by electronic delivery and agrees that
acceptance of this Award and any future Award may be through an on-line or
electronic system established and maintained by Southwestern or a third party
designated by Southwestern.

18.

Severability.  Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

19.

Waiver.  The waiver by the Company with respect to your compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of such party of
a provision of this Agreement.

20.

Participant Acknowledgment.  By accepting this Agreement, the Participant agrees
to be bound to all of the terms and conditions of this Agreement and the Plan as
the same may be amended from time to time.

IN WITNESS WHEREOF, Southwestern has caused this Agreement to be executed by its
undersigned duly authorized officer as of the ____ day of ________, 20____.










ATTEST:

SOUTHWESTERN ENERGY COMPANY




By:  

_____________________________

By:  _______________________________

_______________________________

        

On this ____ day of ____________, _____, the undersigned hereby acknowledges,
accepts, and agrees to all terms and provisions of the foregoing Agreement.




______________________________________

Participant








 